Dismissing appeal.
The appellants were convicted of attempting to set fire to a dwelling house, the offense denounced by Section 1171, Kentucky Statutes, and their punishment fixed by the jury at one year's confinement in the penitentiary. However, no judgment was entered upon the verdict and no sentence imposed by the court. All parties to the appeal agree that the appeal is premature and must be dismissed under the authority of Jones v. Commonwealth, 238 Ky. 607, 38 S.W.2d 461.
Since the order book discloses the return of the verdict and the contents of the verdict, there is sufficient record evidence to justify the entry of a judgment nunc pro tunc. Thereafter, the appellants may appeal, and, if they so desire, utilize for that purpose the record now filed in this Court.
Appeal dismissed.